Appeal by the defendant from a judgment of the County Court, Suffolk County (Tisch, J.), rendered June 6, 1995, convicting him of manslaughter in the first degree and attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his conviction should be reversed on the ground of preindictment delay is unpreserved for appellate review and we decline to reach the issue in the exercise of our interest of justice jurisdiction (see, CPL 470.05 [2]; 210.20 [1] [f], [2], [3]; 30.10; People v De Pillo, 168 AD2d 899).
The defendant was not denied the effective assistance of counsel (see, People v Baldi, 54 NY2d 137; People v De Pillo, supra). Pizzuto, J. P., Altman, McGinity and Luciano, JJ., concur.